PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-1669


MARIA SUYAPA VELASQUEZ; D.A.E.V., minor child,

                   Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                   Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: May 9, 2017                                            Decided: July 31, 2017


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Petition denied by published opinion. Judge Agee wrote the opinion, in which Judge
Wilkinson and Judge Traxler concurred. Judge Wilkinson filed a separate concurring
opinion.


ARGUED: David John Kline, Alexandria, Virginia, for Petitioners. Gregory Darrell
Mack, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. ON BRIEF: Bridget Cambria, Jacquelyn Kline, CAMBRIA & KLINE,
Reading, Pennsylvania, for Petitioners. Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Terri J. Scadron, Assistant Director, Civil Division, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
AGEE, Circuit Judge:

       Maria Suyapa Velasquez, a citizen and native of Honduras, entered the United

States unlawfully in 2014 with her minor son D.A.E.V.; they were detained by U.S.

Customs and Border Patrol at the time of entry. The Government issued a Notice to

Appear, charging       Velasquez and D.A.E.V. with             removability under       section

212(a)(7)(A)(i)(I) of the Immigration and Nationality Act (the “INA”). See generally 8

U.S.C. § 1182(a)(7)(A)(i)(I).     Velasquez conceded her removability, but applied for

asylum and withholding of removal, and attached D.A.E.V. as a rider on her petition. 1

An Immigration Judge (“IJ”) rejected her claims, and a single-member panel of the Board

of Immigration Appeals (the “BIA” or “Board”) dismissed her appeal. Velasquez now

petitions this Court for review. For the reasons that follow, we deny the petition.



                                               I.

                                              A.

       We recount the facts set out in the record, which are not disputed.

       Velasquez and D.A.E.V. fled Honduras because the mother of D.A.E.V.’s late

father, Maria Estrada, demanded custody of D.A.E.V. For nearly a decade, Estrada

implored Velasquez to turn D.A.E.V. over to her, but each time Estrada made such a


       1
          Velasquez also applied for relief under the United Nations Convention Against Torture.
An Immigration Judge denied that claim, and Velasquez does not pursue it in her petition for
review. Accordingly, she has abandoned that claim. See Karimi v. Holder, 715 F.3d 561, 565
n.2 (4th Cir. 2013).



                                               2
request Velasquez denied it. In 2013, Estrada’s attempts to take custody of D.A.E.V.

became more forceful. On more than one occasion, Estrada kidnapped D.A.E.V. from

Velasquez’ home while Velasquez was away. Each time, D.A.E.V. escaped and walked

back home. Shortly before Velasquez fled Honduras, Estrada began threatening to kill

Velasquez if she did not relinquish custody of D.A.E.V. to her.

      The escalating tension between Velasquez and Estrada prompted Velasquez to

relocate to the United States. In April 2014, Velasquez and D.A.E.V. unlawfully crossed

the United States’ border with Mexico and were detained shortly after. While detained,

Velasquez’ mother communicated to her that Estrada’s son Oscar (D.A.E.V.’s uncle)

murdered Velasquez’ sister. The murder, according to Velasquez’ mother, was a case of

mistaken identity: Oscar believed his victim was Velasquez.

                                           B.

      The Government issued Velasquez a Notice to Appear and charged her with being

removable under section 212 of the INA. Velasquez conceded her removability, but

argued she was a “refugee,” entitled to either asylum or withholding of removal under

sections 208 and 241 of the INA. See generally 8 U.S.C. § 1158(b)(1)(A) (setting

standard for asylum); id. § 1231(b)(3) (setting standard for withholding of removal); see

also generally id. § 1101(a)(42)(A) (defining “refugee”). Velasquez based her petition

for asylum and withholding of removal on alleged persecution “on account of” her

membership in a “particular social group,” which she contended was her nuclear family.

See 8 U.S.C. §§ 1101(a)(42). She claimed D.A.E.V. as a derivative beneficiary on her



                                            3
petition for asylum under INA section 208(b)(3)(A).                 See generally 8 U.S.C.

§ 1158(b)(3)(A); 8 C.F.R. § 208.21. 2

       Velasquez’ petition for asylum and withholding of removal was heard by an IJ,

who denied the petition on both bases. First, the IJ found that Velasquez was not entitled

to asylum because the dispute between Velasquez and Estrada was not “on account of”

Velasquez’ membership in her claimed particular social group, her nuclear family, but

rather was “an intra-family custody dispute over” D.A.E.V. A.R. 93. In particular, the IJ

held that Velasquez “failed to proffer evidence that the motivation for the conduct of the

Estrada family was to persecute [her] on account of her family membership.” A.R. 93. It

observed, for example, that Oscar had killed Velasquez’ sister “in the presence of [her]

mother, who remained untargeted and intact” and that Velasquez’ “four other children

[by a different father] remain in Honduras and are unharmed.” A.R. 93. Because the IJ

denied Velasquez’ application for asylum, it necessarily also denied D.A.E.V.’s

derivative claim. In addition, because withholding of removal employs a more stringent

standard than asylum, it held Velasquez could not meet her burden of proof as to

withholding of removal. Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“[A]n

applicant who is ineligible for asylum is necessarily ineligible for withholding of

removal.”).   Compare 8 U.S.C. § 1231(b)(3)(A) (providing that an alien cannot be

       2
          Velasquez did not, and could not, claim D.A.E.V. as a derivative beneficiary on her
withholding of removal petition. See Niang v. Gonzales, 492 F.3d 505, 513 (4th Cir. 2007)
(“[T]he statute permitting withholding of removal does not encompass derivative withholding
claims, that is, claims for withholding of removal based on persecution to another person;
instead, an alien seeking withholding of removal must established that they will suffer harm if
removed.”).

                                              4
removed if she demonstrates that her “life or freedom would be threatened” because of

her “membership in a particular social group”), with 8 U.S.C. § 1158(b)(1) (stating that

an alien may be granted asylum if she can demonstrate that membership in a particular

social group “was or will be at least one central reason” for persecution in her native

country).

      Velasquez timely appealed the IJ’s adverse decision to the Board, which dismissed

her appeal in a single-member decision. The Board adopted and supplemented the IJ’s

reasoning, stating: “The [IJ’s] finding that the criminal acts committed by [Velasquez’]

deceased husband’s family against [her] d[id] not constitute persecution on account of a

statutorily protected ground is not clearly erroneous inasmuch as the record supports the

finding that [Velasquez] was targeted due to a personal dispute over who should have

custody of [D.A.E.V.].” A.R. 437. The Board reiterated the IJ’s conclusion that “the

current facts involve a dispute over a personal matter within the family.” A.R. 437.

      Velasquez timely petitioned this Court for review of the Board’s decision. We

have jurisdiction to consider her petition under section 242 of the INA. See generally

8 U.S.C. § 1252.



                                            II.

      “The decisions of the BIA concerning asylum eligibility or withholding of

removal are deemed conclusive if supported by reasonable, substantial and probative

evidence on the record considered as a whole.” Abdel-Rahman v. Gonzales, 493 F.3d

444, 448 (4th Cir. 2007) (internal quotation marks omitted). “Where[, as here,] the BIA

                                            5
has adopted and supplemented an IJ’s decision, [the Court] review[s] both rulings and

accord[s] them appropriate deference.” Cervantes v. Holder, 597 F.3d 229, 232 (4th Cir.

2010). We review the IJ’s findings of fact for substantial evidence; we must affirm

unless the record would compel “any reasonable adjudicator . . . to conclude to the

contrary.” Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir. 2011). We review legal issues

de novo. Id.



                                            III.

       In her petition for review, Velasquez 3 argues that the BIA erred as a matter of law

in concluding that she was not a “refugee” entitled to asylum in light of Estrada’s actions.

                                            A.

       Velasquez is entitled to asylum only if she is a “refugee,” as the INA defines that

term. See 8 U.S.C. § 1158(b)(1)(A). A “refugee” is an alien outside the country of her

nationality “who is unable or unwilling to return to, and is unable or unwilling to

avail . . . herself of the protection of, that country because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.” Id. § 1101(a)(42)(A). The asylum-seeker

bears the burden of demonstrating her refugee status. Id. § 1158(b)(1)(B)(i).

       To do so, Velasquez must demonstrate: (1) she “has a well-founded fear of

persecution”; (2) her fear arises “on account of” membership in a protected social group;

       3
         Because D.A.E.V. is a rider on Velasquez’ petition for asylum, we need only examine
her arguments.

                                             6
and (3) the threat is made by an organization that the Honduran government “is unable or

unwilling to control.” Hernandez-Avalos v. Lynch, 784 F.3d 944, 948–49 (4th Cir. 2015).

The parties here address only the second prong: whether Estrada’s prosecution of

Velasquez arose “on account of” Velasquez’ membership in a particular social group, her

nuclear family. 4 We have recognized that an individual’s membership in her nuclear

family is a particular social group.       Id. at 949 (“[M]embership in a nuclear family

qualifies as a protected ground for asylum purposes.”).

       To satisfy the second prong, Velasquez must show that her membership in her

nuclear family “was or will be at least one central reason for” her persecution. 8 U.S.C.

§ 1158(b)(1)(B)(i). She “need not show that h[er] family ties provide the central reason

or even a dominant central reason for h[er] persecution.” Hernandez-Avalos, 784 F.3d at

949 (internal quotation marks omitted). Rather, she “must demonstrate [only] that these

ties are more than an incidental, tangential, superficial, or subordinate reason for h[er]

persecution.” Id.

                                                B.

           Velasquez contends both the IJ and the Board erred in characterizing her dispute

as a personal one that it is not protected rather than one “on account of” her membership

in her nuclear family, which would be protected. “[A]liens with a well-founded fear of


       4
           The IJ did not address the third prong, but resolved the case under the protected social
group aspect. Velasquez never pursued the third prong before the IJ or BIA, and we, therefore,
lack jurisdiction to consider it at this juncture. See Cordova v. Holder, 759 F.3d 332, 336 n.2
(4th Cir. 2014) (noting that where a petitioner failed to press a claim before the BIA, we “lack
jurisdiction to review” it).

                                                7
persecution supported by concrete facts are not eligible for asylum if those facts indicate

only that the alien fears retribution over purely personal matters . . . .” Huaman-Cornelio

v. Bd. of Immigration Appeals, 979 F.2d 995, 1000 (4th Cir. 1992); accord Jun Ying

Wang v. Gonzales, 445 F.3d 993, 998–99 (7th Cir. 2006) (stating “[t]his circuit and

others, however, have repeatedly held that a personal dispute cannot give rise to a claim

for asylum”; collecting cases). “[E]very threat that references a family member is [not]

made on account of family ties.” Hernandez-Avalos, 784 F.3d at 950 n.7.

       Substantial evidence in the record supports the IJ’s factual conclusion that this

case is solely one of personal conflict among family members: Velasquez and her

mother-in-law. Most pointedly, Velasquez’ trial testimony proves this point: no one

besides Velasquez, her mother-in-law, and brother-in-law were involved. For example,

upon cross examination Velasquez testified as follows:

       [Q:] Is anybody else outside of these two families involved in this
            disagreement?

       [A:] No

       [Q:] Are you afraid of anybody else in Honduras taking your son, besides
            this family?

       [A:] No.

A.R. 165–66. Upon redirect examination, she confirmed that “[t]he disagreement has

been with her and me.” A.R. 167.

       In that circumstance, “[e]vidence consistent with acts of private violence or that

merely shows that an individual has been the victim of criminal activity does not

constitute evidence of persecution on a statutorily protected ground.” Sanchez v. U.S.


                                            8
Att’y General, 392 F.3d 434, 438 (11th Cir. 2004). We must view the facts “holistically,

with an eye to the full factual context.” Oliva v. Lynch, 807 F.3d 53, 60 (4th Cir. 2015).

Viewed through that lens, Estrada’s threats were motivated not by Velasquez’ family

status but by a personal desire to obtain custody over D.A.E.V. Velasquez testified that

“[t]he disagreement [between myself and Estrada] is that [Estrada] does not want me to

have [D.A.E.V.]. She wants to have him.” A.R. 165.

       Nevertheless, Velasquez contends that our decision in Hernandez-Avalos required

the IJ to find that the dispute between herself and Estrada was “on account of” her status

as a member of her nuclear family.       We disagree.     Were we to credit Velasquez’

understanding of Hernandez-Avalos, we would transform every intra-family dispute into

a case for asylum.

       In Hernandez-Avalos we held that threats made by a gang and directed at the

petitioner were made “on account of” her membership in her nuclear family, where gang

members tried to have her persuade her son to join the gang. Five members of the El

Salvadorian gang “Mara 18” approached the petitioner and demanded that she allow her

son to join the gang. 784 F.3d at 947. When the petitioner refused, one of the gang

members “put a gun to her head and told her that if she opposed her son’s joining them”

that she would die. Id. Later, the gang members returned, demanded the petitioner let

her son join the gang, and gave her “one day to turn her son over to the gang or she

would be killed.” Id. On those facts, the BIA concluded that the petitioner had not been

persecuted “on account of” her family membership. We reversed and concluded that

“Mara 18 threatened [the petitioner] in order to recruit her son into their ranks, but they

                                            9
also threatened [her], rather than another person, because of her family connection to her

son.” Id. at 950. Continuing, we noted the “threats that directed [the petitioner] to turn

her son over to the gang were meaningful only because of her maternal authority over her

son’s actions, and there is no evidence that she would have been selected as the recipient

of those threats absent that familial connection.” Id. at 950 n.7.

       Although the familial relationships at issue in Hernandez-Avalos and the present

case involve a mother’s relationship with her son, this case is unlike Hernandez-Avalos in

critical respects.    In Hernandez-Avalos, a non-familial third party persecuted the

petitioner because of her family association for the purpose of gang recruitment. In

contrast, Velasquez had a long-standing personal disagreement with Estrada over a solely

personal conflict regarding D.A.E.V.          Estrada’s persecution of Velasquez was only

between the two of them—that is, merely incidental to Estrada’s desire to obtain custody

of D.A.E.V. 5 “[T]he asylum statute was not intended as a panacea for the numerous

personal altercations that invariably characterize economic and social relationships.”

Saldarriaga v. Gonzales, 402 F.3d 461, 467 (4th Cir. 2005). Because Estrada was

motivated out of her antipathy toward Velasquez and desire to obtain custody over

D.A.E.V., and not by Velasquez’ family status, Hernandez-Avalos does not provide the

rule here.    The IJ and BIA appropriately concluded that Estrada’s motive was not
       5
          Nor, as Velasquez suggests, does Matter of A-R-C-G-, 26 I. & N. Dec. 388 (BIA 2014),
control. There, the BIA considered whether “married women in Guatemala who are unable to
leave their relationship” constituted a cognizable particular social group for asylum relief. Id. at
392. The legal validity of the social group identified by Velasquez is not at issue in this case.
Moreover, A-R-C-G does not bear on our nexus analysis because, there, the Government
“concede[d] . . . that the mistreatment [suffered by the alien] was, at for at least one central
reason, on account of her membership in a cognizable particular social group.” Id. at 395.

                                                10
Velasquez’ familial status, but simply a personal conflict between two family members

seeking custody of the same family member. That factual conclusion is fully supported

by the record and not clearly erroneous.          Abdel-Rahman, 493 F.3d at 448 (“The

decision[] of the BIA concerning asylum . . . [is] deemed conclusive if supported by

reasonable, substantial and probative evidence on the record considered as a whole.”

(internal quotation marks omitted)).       Thus, substantial evidence supports the IJ’s

conclusion that Velasquez simply failed to show that family status was a reason, central

or otherwise, for her difficulties. See Hernandez-Avalos, 784 F.3d at 949.

       For similar reasons, this case also is unlike the recent decision in Cruz v. Sessions,

853 F.3d 122 (4th Cir. 2017). In Cruz, the petitioner, a Honduran national, applied for

asylum based on her membership in a “particular social group,” namely the “nuclear

family of [her husband,] Johnny Martinez.” Id. at 124–25. Martinez had been killed by

his boss, who worked closely with organized crime groups, ostensibly after Martinez had

discovered his boss’ illicit business and tried to go to authorities. See id. After Martinez’

death, Cruz confronted Martinez’ boss, who repeatedly threatened her and stationed his

criminal associates outside of Cruz’ home. See id. at 125–26. Cruz fled to the United

States, where she was detained and issued a Notice to Appear. When Cruz later claimed

asylum, an IJ denied her petition, observing that her dispute with Martinez’ boss was a

dispute with a “private actor for personal reasons.” Id. at 126–27. We reversed, relying

on Hernandez-Avalos and concluding that the IJ, and subsequently the BIA, applied an

“excessively narrow interpretation of the evidence relevant to the statutory nexus

requirement” and that Cruz had satisfied her burden of proof by demonstrating that she

                                             11
more likely than not was targeted “because of [her] relationship with her husband.” Id. at

129–30.

      Velasquez’ case is inapposite. The dispute between Velasquez and Estrada was a

private and purely personal dispute between grandmother and mother regarding D.A.E.V.

Velasquez specifically testified to that fact. Unlike Cruz or Hernandez-Avalos, this case

does not involve outside or non-familial actors engaged in persecution for non-personal

reasons, such as gang recruitment or revenge. Rather, this case concerns solely a custody

dispute between two relatives of the same child and necessarily invokes the type of

personal dispute falling outside the scope of asylum protection. See Huaman-Cornelio,

979 F.2d at 1000; Jun Ying Wang, 445 F.3d at 998–99.

      For all these reasons, Velasquez did not meet her burden of showing persecution

“on account of” a protected ground.

                                           C.

      Velasquez spends considerable time in her petition for review trying to shift the

factual basis of her claim from that presented to the IJ and BIA in order to align more to

the facts of Hernandez-Avalos. She speculates without proof that Estrada’s persecution

was part of a larger scheme orchestrated by the gang Mara Salvatrucha, commonly

known in the United States as MS-13. According to Velasquez, both Estrada and Oscar

have some connection to MS-13, and Estrada’s effort to take custody over D.A.E.V.

really was an effort to recruit him into the gang. As evidence of this recent theory,

Velasquez contends that Oscar, who killed her sister, is an active member of MS-13; that

after the murder, Oscar spray-painted a death threat on her home and signed it “M.S.,”

                                           12
A.R. 150; and that Estrada “g[a]ve[] [MS-13 members] food,” A.R. 419. But none of

these “facts” establishes a relevant nexus to a third party persecuting the victim on

account of their particular social group. In particular, there is no evidence in the record

that Estrada’s interest in her grandson had any connection of any kind to gang

recruitment or any gang involvement. Instead, it is a late conjured theory devoid of

record evidence of any connection to a particular social group.

       As an initial matter, it is not clear that we have jurisdiction over Velasquez’ claim

insofar as she asserts that MS-13, not Estrada, was the source of her persecution. “[A]n

alien who does not raise a particular claim before the [Board] fails to exhaust [her]

administrative remedies as to that claim,” leaving the federal courts without jurisdiction

to consider it. Tiscareno-Garcia v. Holder, 780 F.3d 205, 210 (4th Cir. 2015). The

record contains only passing references to gangs generally, and MS-13 particularly. In

Velasquez’ application for asylum, she mentions as a matter-of-fact “Oscar is often with

members of the MS gang.” A.R. 250. Yet she offered nothing else to tie Estrada’s

actions to a gang, and stated that she did not “know if [Estrada] is associated with the

MS.” Id. None of her arguments to the IJ or the Board asserted that she was being

persecuted by a gang or that affected her or D.A.E.V. in any way.

       But even if we do have jurisdiction, substantial evidence supports the IJ’s

conclusion, affirmed by the Board, that Velasquez was persecuted by Estrada, not by MS-

13, and that this persecution was solely personal. Velasquez’ petition confirms the

deeply personal nature of her conflict with Estrada, attributing Estrada’s threats to the

fact that that she “never liked [Velasquez] very much,” not to a gang-related motive.

                                            13
A.R. 249. Again, when asked directly about the source of her persecution before the IJ,

Velasquez explicitly confirmed that no one “outside of [the Velasquez and Estrada]

families [were] involved in this disagreement.” A.R. 165. Accordingly, we hold that the

IJ’s conclusion, adopted by the Board, that the dispute between Velasquez and Estrada

was solely a personal dispute was supported by substantial evidence.

                                               ****

       In sum, the IJ did not err in concluding that the dispute between Velasquez and

Estrada was not “on account of” Velasquez’ membership in a particular social group, but

was simply a personal dispute. As such, Velasquez failed to meet her burden of proof as

to an essential element of her asylum claim: that her persecution arose “on account of

membership in a particular social group.” Therefore, we deny Velasquez’ petition for

review. 6



                                                IV.

       Based on the foregoing, Velasquez’ petition for review of the Board’s decision

dismissing her petition for asylum and withholding of removal is denied.

                                                                             PETITION DENIED


       6
          Velasquez also applied for withholding of removal under section 241(b)(3) of the INA.
See generally 8 U.S.C. § 1231(b)(3). That statute provides that the Attorney General cannot
“remove an alien to a country if [he] decides that the alien’s life or freedom would be threatened
in that country because of the alien’s race, religion, nationality, membership in a particular social
group, or political opinion.” Id. § 1231(b)(3)(A). “[A]n applicant who is ineligible for asylum is
necessarily ineligible for withholding of removal.” Camara, 378 F.3d at 367. Given the above
discussion, Velasquez necessarily did not meet the higher burden for withholding of removal.
Accordingly, we also deny Velasquez’ petition for withholding of removal.

                                                 14
WILKINSON, Circuit Judge, concurring:

       I am happy to concur in Judge Agee’s fine opinion for the court. I write briefly to

emphasize the need for some outer boundary in the interpretation of the “particular social

group” prong of the asylum statute. 8 U.S.C § 1101(a)(42)(A).

       In Matter of L-E-A-, the Board of Immigration Appeals (“BIA”) emphasized that

“the fact that a persecutor has threatened an applicant and members of his family does not

necessarily mean that the threats were motivated by family ties.” 27 I. & N. Dec. 40, 45

(BIA 2017). “[N]exus is not established simply because a particular social group of

family members exists and the family members experience harm.” Id. Moreover, “the

fact that a persecutor targets a family member simply as a means to an end is not, by

itself, sufficient to establish a claim, especially if the end is not connected to another

protected ground.” Id. If inflicting harm on family members is not an independent end,

perpetuated “because of an animus against the family,” then we must look to “the reasons

that generate the dispute.” Id. at 44–45. “[T]he scope of the motive inquiry necessarily

encompasses the context in which a family member is identified for harm and how that

relates to the interest in the applicant.” Id. at 46 n.5.

       The analysis of “particular social group” in the asylum statute is at risk of lacking

rigor. I understand that many of the alleged persecutions present heart-rending situations,

and I respect the impulse, shared by us all, simply to do something to help someone out.

The protected characteristics, 8 U.S.C § 1101(a)(42)(A), however, are for the most part

precisely defined. Had Congress intended “membership in a particular social group” to be

some omnibus catch-all, it would be odd to find its placement not at the end of a series,

                                                15
but sandwiched between more sharply etched criteria. I fear judicial interpretations of this

statute may outstrip anything Congress intended.

       To extend the concept of persecution on account of a “particular social group” to

the kind of intra-familial disputes at issue here would, as Judge Agee notes, render the

asylum statute unrecognizable. The concept of a “particular social group” must be

understood in the context of the other statutory grounds for asylum protection. Matter of

M-E-V-G-, 26 I. & N. Dec. at 230 (“Consistent with the interpretive canon ‘ejusdem

generis,’ the proper interpretation of the phrase can only be achieved when it is compared

with the other enumerated grounds of persecution (race, religion, nationality, and political

opinion), and when it is considered within the overall framework of refugee protection.”).

None of the other statutory grounds for asylum creates protected classes of only two or

three people. To the contrary, asylum was intended to protect specific segments of the

population who are marginalized or subjected to social stigma and prejudice. Families, of

course, may suffer hardships, but they are less likely candidates for the kind of targeted

racial, ethnic, religious, and political prejudice with which the asylum statute is chiefly

concerned.

       Moreover, particularity requires “a clear benchmark for determining who falls

within the group,” Matter of M-E-V-G-, 26 I. & N. Dec. at 239. In other words, a

proposed social group must be “described in sufficiently distinct terms that it would be

recognized, in the society in question, as a discrete class of persons.” Matter of W-G-R-,

26 I. & N. Dec. at 214 (internal quotation marks omitted). Particular social groups cannot



                                            16
be “amorphous, overbroad, diffuse, or subjective.” Matter of M-E-V-G-, 26 I. & N. Dec.

at 238.

          Victims of general extortion and domestic violence that is not unique to any

family but rather that “affects all segments of the population” are nonetheless seizing

upon the “particular social group” criterion in asylum applications. Matter of S-E-G-, 24

I. & N. Dec. 579, 587 (BIA 2008). The example of gang violence is illustrative.

Petitioners are often not “exposed to more violence or human rights violations than other

segments of society,” and “not in a substantially different situation from anyone who has

crossed the gang, or who is perceived to be a threat to the gang’s interests.” Id. The BIA

has previously explained that “victims of gang violence come from all segments of

society, and it is difficult to conclude that any ‘group,’ as actually perceived by the

criminal gangs, is much narrower than the general population.” Id. at 588; see Matter of

M-E-V-G-, 26 I. & N. Dec. 227, 250 (BIA 2014) (“Against the backdrop of widespread

gang violence affecting vast segments of the country's population, the applicant in Matter

of S-E-G- could not establish that he had been targeted on a protected basis. Although he

was subjected to one of the many different criminal activities that the gang used to

sustain its criminal enterprise, he did not demonstrate that he was more likely to be

persecuted by the gang on account of a protected ground than was any other member of

the society.” (citations omitted)). It is difficult to establish the necessary causation when

so many persons outside the particular social group experience identical persecution for

the same overarching reasons. The pervasive nature of the persecution threatened in these

cases suggests that family membership is often not a central reason for the threats

                                             17
received, but rather is secondary to a grander pattern of criminal extortion that pervades

petitioners’ societies.

       The asylum statute is not a general hardship statute. It was not at all drafted in that

way. It is crucial to remember that the statute is but one provision in a larger web of

immigration laws designed to address individuals in many different circumstances. To

expand that statute beyond its obviously intended focus is to distort the entire

immigration framework. There is often no evidence that “persecutors had any animus

against the family or the [applicant] based on their biological ties, historical status, or

other features unique to that family unit.” Matter of L-E-A-, 27 I. & N. Dec. at 47.

Persecutors are seeking money, power, and control. Alleged persecution on account of

family membership, distressing though it may be, is often nothing more than a

manifestation of the general extortion and gang violence that plagues El Salvador. I again

do not attempt to minimize the magnitude of human suffering that these conditions cause.

But to broaden the statutory grounds for relief from those conditions must by definition

be a congressional rather than a judicial enterprise.




                                             18